
	
		I
		111th CONGRESS
		1st Session
		H. R. 2015
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To instruct the Secretary of Energy to carry out a study
		  on the use of thorium-fueled nuclear reactors.
	
	
		1.StudyNot later than February 1, 2011, the
			 Secretary of Energy shall transmit to the Congress a report showing the results
			 of a study on the use of thorium-fueled nuclear reactors for national energy
			 needs. Such report shall include a response to the International Atomic Energy
			 Agency study entitled Thorium fuel cycle—Potential benefits and
			 challenges (IAEA–TECDOC–1450).
		
